Citation Nr: 9920967	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  94-06 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for 
psychophysiologic nervous system reaction, manifested by 
headaches, currently rated as 10 percent disabling.   

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability.  


REPRESENTATION

            Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from September 1960 to July 
1963.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In January 1996, the Board remanded this claim to the RO for 
further development.  The case has been returned to the Board 
and is ready for further review.  


REMAND

The veteran asserts that his service-connected 
psychophysiologic nervous system reaction, manifested by 
headaches, is more severe than reflected by the current 10 
percent evaluation.  He further maintains that this 
disability leaves him unable to work. He also seeks a total 
disability rating based on unemployability due to service-
connected disability (TDIU).  The Board finds that his claim 
is well grounded, meaning it is plausible.  Hence, VA has a 
duty to assist him in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.103(a), 3.159 (1998).

It is the veteran's contention that he is disabled solely due 
to his service-connected headaches, which is his only 
service-connected disability.  It is also noted that the 
veteran has been treated for cardiovascular disabilities 
which are not service-connected.  Opinions offered by VA 
examiners have been based on the history provided by the 
veteran concerning the impact of his headaches on his 
employability.  The Board notes that the veteran reported 
that he was receiving disability benefits from the Social 
Security Administration since July 1994.  In the Board's 
January 1996 remand, the RO was instructed to, among other 
things, obtain records from the SSA and to especially obtain 
any disability determination made by SSA.  

The record shows that while records were obtained from SSA, a 
copy of the SSA determination was not secured.  The Board 
notes that it has been resolved in various cases, 
essentially, that although SSA decisions are not controlling 
for VA purposes, they are pertinent to the adjudication of a 
claim for VA benefits and VA has a duty to assist the veteran 
in gathering such records.  See Collier v. Derwinski, 1 
Vet.App. 413 (1991).  

In Stegall v. West, 11 Vet. App. 268 (1998), The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") held that "a remand by this 
Court or the Board [of Veteran's Appeals (Board)] confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the remand orders." Id, at 271. In 
addition, the Court determined that where "the remand orders 
of the Board or this Court are not complied with, the Board 
itself errs in failing to insure compliance." Board agrees.

The Board is of the opinion, therefore, that additional 
action is required by the RO prior to any further review by 
the Board. 




1.  The RO should contact the SSA and 
request that it provide the SSA decision 
and all medical records relied upon in 
making that decision.  Upon receipt of 
the requested information, it should be 
incorporated into the record. 
    

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

3.  Thereafter, the RO should undertake 
any other indicated development, 
including obtaining a VA examination or 
medical opinion if deemed appropriate, 
review all evidence of record, and 
readjudicate the issue of entitlement to 
an increased evaluation for the veteran's 
service-connected psychophysiologic 
nervous system reaction, manifested by 
headaches and also readjudicate the issue 
of entitlement to a TDIU.


If the benefits sought on appeal are not granted to the 
satisfaction of the veteran, a supplemental statement of the 
case containing all applicable laws and regulations should be 
issued, and the veteran and his representative provided an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.
		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

